Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/20/2021 has been entered.
                                         
                                            Response to Arguments 
Applicant's arguments, filed on 01/20/2021 with respect to claims 16-18, 20, 22-29 in the remarks, have been considered but are moot in view of the new ground(s) of rejection necessitated by the new limitations added to claims 16, 25 and 27. See the rejection below of claims 16, 25 and 27 for relevant citations found in Forutanpour disclosing the newly added limitations.

	

	
	



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18 and 20-30 are rejected under 35 U.S.C. 103 as being unpatentable over Fadi Dornaika et al. (Image Registration for Foveated Omnidirectional Sensing; hereinafter as Fadi) in view of SATOH (US. Pub. No. 2016/0234438 A1) and further in view of Forutanpour et al. (US. Pub. No. 2017/0287200 A1).
Regarding claim 16, Fadi teaches an image processing apparatus, comprising: circuitry configured to obtain an equirectangular projection image in an equirectangular projection, a planar image in a prospective projection([pg. 607-608(last para)]-where an image provided by the parabolic catadioptric sensor corresponds to said first image and an image provided by the CCD camera with a 25mm focal length corresponds to said second image)), and predetermined location information indicating locations of a plurality of points in the equirectangular projection image that are respectively associated with a plurality of points in the second image([see p.9]-2D projective Mapping; section 4.2]- Featureless Registration" where the homography H associates each pixel of the foveal image, i.e. the second image, with a pixel of the panoramic image, i.e. the first image); generate  a second spherical  image based on the planar image by mapping the planar image onto a surface of a partial sphere defined by the predetermined location information; the second spherical image having the plurality of points in the planar image at the locations, indicated by the predetermined location information; superimpose the second spherical image to generate a third spherical image([see pg. 4; para "Stage 3: Fusion ; section "4.2 Featureless Registration; and pp. 11-13, figs. 4(c), 5(b), 6(c) and 7 ]- Foveal pixels are fused with the warped panoramic image. This requires (i) an accurate fovea-to-panorama coordinate transform (registration) and a pixel combination rule (fusion)).
However, Fadi does not explicitly disclose generate a second spherical image based on the planar image by mapping the planar image onto a surface of a partial sphere defined by the predetermined location information, the second spherical image having the plurality of points in the planar image at the locations, indicated by the predetermined location information; and superimpose the second spherical image onto the first spherical image to generate a third spherical image.
In an analogous art, SATOH teaches generate a second spherical image based on the planar image by mapping the planar image onto a surface of a partial sphere defined by the predetermined location information, the second spherical image having the plurality of points in the planar image at the locations, indicated by the predetermined location information([see in Fig. 6A-6B]-in Fig. 6A and FIG. 6B are diagrams illustrating the data structure of image data in an omnidirectional image format according to the present embodiment.  As illustrated in FIG. 6A and FIG. 6B, the image data in an omnidirectional image format is expressed as an array of pixel values where the vertical angle .phi.  corresponding to the angle with reference to a certain axis and the horizontal angle .theta.  corresponding to the ; superimpose the second spherical image onto the first spherical image to generate a third spherical image ([see in Fig. 8]-in FIG. 8, the optical axes of the two lens optical systems are projected onto the two poles of the spherical surface and the overlapping area between the two images is projected near the equator of the spherical surface.  In the spherical coordinate system, the distortion increases as the coordinate is in closer proximity to the pole where the vertical angle .phi.  is 0 degree or 180 degrees, and the accuracy of the joining position detection deteriorates.  By contrast, in the present embodiment where the projection is controlled as described above, the accuracy of the joining position detection can be improved.  In FIG. 8, the two partial-view images that are captured by the two fish-eye lenses are mapped on the spherical coordinate system); and transform the third spherical image to a predetermined area image using a protective transformation based on a line of sight([see in Fig. 11 and 0076-0077]- FIG. 11 is a diagram illustrating the mapping of the partial-view images captured by fish-eye lenses on the spherical coordinate system in the image-combining process, according to the present embodiment). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of SATOH to the modified system of Fadi an image processing system, an image generation apparatus, and an image generation method where the image generation apparatus and the image generation method includes determining whether or not to detect a joining position of a first image 
However, the combination of Fadi and SATOH don’t explicitly disclose obtain an equirectangular projection image; map the equirectangular projection image onto a sphere to generate a first spherical image;.
In an analogous art, Forutanpour discloses obtain an equirectangular projection image([see in Fig. 7 and para 0005]- generate an equirectangular projection image); map the equirectangular projection image onto a sphere to generate a first spherical image([para 0106]- the blended image is a rectangular image having an equirectangular projection, referred to as an equirectangular image.  An equirectangular image includes the image content of a sphere in a rectangular form where longitudinal and latitudinal points on a sphere are equally spaced on the equirectangular image; [see also para 0138). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Forutanpour to the modified system of Fadi and SATOH techniques for generating 360-degree image content by stitching together image content captured by two cameras, each camera having a fisheye lens [ Forutanpour; para 0004].
Regarding claim 17, Fadi teaches obtain correction information to be used for correcting at least one of a brightness and a color of each one of the plurality of points in the second image, and generate the second spherical image using the second image that has been corrected with the correction information([see pg. 615; section- 2D  where the parameters θ1 and β1 are used to correct "varying photometric differences between the sensors", i.e. differences in brightness and color).
Regarding claim 18, Fadi teaches wherein the plurality of points in the predetermined location information obtained by the circuitry corresponds to a plurality of grids that are obtained by dividing the planar image into a plurality of grid areas([section: Featureless Registration]- where it is self-explanatory that the pixels of the foveal image are arranged in grids).
Claim 19 (Canceled).
Claim 21 (Canceled).
Regarding claim 22, SATOH teaches wherein the image processing apparatus is at least one of a smart phone, a tablet personal computer, a notebook computer, a desktop computer, and a server computer([para 0095]- the image processing system. In a further alternative embodiment, the image processing 220 to 280 excluding the partial-view image acquisition process 210 may be implemented on one or more external image processing device such as a personal computer or server including the user terminal device 150 in a distributed manner).
Regarding claim 23, Fadi teaches a first image capturing device configured to capture a target object and surroundings of the target object to obtain the equirectangular projection image, and transmit the equirectangular projection image to the image processing apparatus; and a second image capturing device configured to capture the target object to obtain the planar image, and transmit the planar image to the image processing apparatus([see Fig. 2 and Section:2]- in fig. 2 The foveal image (left) and a (roughly) corresponding region in the panoramic image (right) of Fig. 1.(d)).
 an omnidirectional imaging system that uses a plurality of wide-angle  lenses such as fish-eye lenses and super-wide-angle lenses to capture an omnidirectional image).
Regarding claim 25, the claim is interpreted and rejected for the same reason as set forth in claim 16.Hence; all limitations for system claim 25 have been met in apparatus claim 16.
Regarding claim 26, Fadi teaches wherein the first circuitry of the first image processing apparatus is further configured to display the third spherical image on a display, and the second circuitry of the second image processing apparatus is further configured to process the equirectangular projection image and the planar image([see pg. 4; para "Stage 3: Fusion ; section "4.2 Featureless Registration; and pp. 11-13, figs. 4(c), 5(b), 6(c) and 7 ]- Foveal pixels are fused with the warped panoramic image. This requires (i) an accurate fovea-to-panorama coordinate transform (registration) and a pixel combination rule (fusion), see also fig. 1(b-c, d)- two streams may then be fused and displayed to a remote human observer. Thus each event of interest initiates a three-stage cascade of visual processing).
Regarding claim 27, the claim is interpreted and rejected for the same reason as set forth in claim 16.Hence; all limitations for method claim 25 have been met in apparatus claim 16.
Regarding claim 28, the claim is interpreted and rejected for the same reason as set forth in claim 17.

Claim 30(canceled).

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 20, wherein the circuitry is further configured to generate mask data using the predetermined location information, the mask data being configured to set a degree of transparency of a plurality of pixels in the second spherical image, such that the degree of transparency increases from a center of the second spherical image toward a boundary of the second spherical image with the first spherical image. 


Citation of Pertinent Prior Art


The prior art are made of record and not relied upon but considered pertinent to applicant’s disclosure:

1.	Kim et al., US 2018/0184121 A1, discloses Method for coding predictively based on predictions made from spherical-domain.
.

	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328.  The examiner can normally be reached on IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 5712727327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MD N HAQUE/           Primary Examiner, Art Unit 2487